        Case 5:21-cv-00050-F Document 1 Filed 01/21/21 Page 1 of 8




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA


   1. MICHAEL BRENT MEASON,                        )
                                                   )
                                                   )
               Plaintiff,                          )
                                                   )
               vs.                                 )            CIV-21-50-F
                                                       Case No.________________
                                                   )
   2. ROBERT EARL SEELY;                           )
   3. AIM TRANSPORTATION                           )
      SERVICES, L.L.C.;                            )
   4. TIMMATHY SHAWN MILLER;                       )
   5. TYLER JOSEPH MANUEL; and,                    )
   6. METRO COURIER, INC.;                         )
                                                   )
                                                   )
                Defendants.                        )

                                       COMPLAINT

   COMES NOW, the Plaintiff, Michael Brent Meason (“Mr. Meason”), with his Complaint

and states his causes of action against the Defendants, as follows:

                                           Parties

       1. Plaintiff, Michael Brent Meason (“Mr. Meason”), is a resident of Helotes, Bexar

           County. Texas.

       2. Defendant, Robert Earl Seely (“Defendant Seely”), is a resident of Locust Folk,

           Blount County, Alabama. At the time of the subject collision, Defendant Seely

           was conducting business on behalf of, or as an employee of, or otherwise for the

           mutual benefit of himself and Defendant, AIM Transportation Services, L.L.C.

           As the “driver” of a “commercial motor vehicle,” as those terms are defined in

           the United States Department of Transportation Federal Motor Carrier Safety




                                                                                            1
Case 5:21-cv-00050-F Document 1 Filed 01/21/21 Page 2 of 8



   Regulations, Defendant Seely was subject to such rules and regulations as

   promulgated and codified within 49 C.F.R. Parts 382, et seq.

3. Defendant, AIM Transportation Services, L.L.C. (“Defendant AIM”), is an

   interstate trucking company incorporated in the State of Iowa and with a

   principal place of business in Waterloo, Iowa. The blanket service company for

   Defendant AIM is #1 A+ Agents of Process, Inc. The Oklahoma Process Agent

   for Defendant AIM is CTC, Inc/Kelly Coxx, in Oklahoma City, OK.

4. Defendant, Timmathy Shawn Miller (“Defendant Miller”), is a resident of

   Wichita, Sedgwick County, Kansas. At the time of the subject collision,

   Defendant Miller was conducting business on behalf of, or as an employee of, or

   otherwise for the mutual benefit of himself and Defendant Metro Courier, Inc.

   As the “driver” of a “commercial motor vehicle,” as those terms are defined in

   the United States Department of Transportation Federal Motor Carrier Safety

   Regulations, Defendant Miller was subject to such rules and regulations as

   promulgated and codified within 49 C.F.R. Parts 382, et seq.

5. Defendant, Tyler Joseph Manuel (“Defendant Manuel”), is a resident of Aurora,

   Colorado. At the time of the subject collision, Defendant Manuel was

   conducting business on behalf of, or as an employee of, or otherwise for the

   mutual benefit of himself and Defendant Metro Courier, Inc. As the “driver” of a

   “commercial motor vehicle,” as those terms are defined in the United States

   Department of Transportation Federal Motor Carrier Safety Regulations,

   Defendant Manuel was subject to such rules and regulations as promulgated and

   codified within 49 C.F.R. Parts 382, et seq.




                                                                                    2
Case 5:21-cv-00050-F Document 1 Filed 01/21/21 Page 3 of 8



6. Defendant, Metro Courier, Inc. (“Defendant Metro Courier”), is an interstate

   trucking company incorporated in the State of Kansas and with a principal place

   of business in Wichita, Kansas. The blanket service company for Defendant

   Metro Courier is Dotprocessagents.com LLC. The Oklahoma Process Agent for

   Defendant Metro Courier is Dotprocessagents.com LLC, in Norman, OK.

                                 7. Jurisdiction

8. This Court has jurisdiction pursuant to 28 U.S.C. §1332 as there is diversity of

   citizenship among the parties, and the amount in controversy exceeds the sum of

   $75,000.00.

                                       Venue

9. Venue is proper in this judicial district pursuant to 28 U.S.C. §1319(a) because

   the collision and a substantial part of the events giving rise to the claim occurred

   in or near Stillwater, Payne County, Oklahoma.

                                 Background Facts

10. According to the Official Oklahoma Traffic Collision report, on February 27,

   2019, Mr. Meason was driving northbound on Interstate 35 approaching mile

   maker 165, when his truck hit a patch of black ice on a highway bridge. Mr.

   Meason’s truck slid, but he was able to control his truck and moved it off onto

   the east shoulder of the highway. Defendants Seely, Miller, and Manuel were

   also driving northbound on Interstate 35.

11. Defendant Miller informed the investigating Oklahoma Highway Patrol Officer

   that Defendant Seely entered his lane causing a collision between Defendant

   Miller and Defendant Seely.




                                                                                      3
 Case 5:21-cv-00050-F Document 1 Filed 01/21/21 Page 4 of 8



 12. Similarly, Defendant Manuel informed the investigating Oklahoma Highway

    Patrol Officer that Defendant Seely struck his vehicle.

 13. After Defendant Seely struck Defendant Manuel’s vehicle, Defendant Manuel’s

    vehicle departed the roadway to the right where it struck Mr. Meason’s vehicle.

 14. The collision between Defendant Manuel’s vehicle and Mr. Meason’s vehicle

    forced Mr. Meason’s vehicle into the lane of traffic where Mr. Meason then

    struck Mr. Miller’s vehicle.

Negligence and Negligence Per Se of Defendants Seely, Miller, and Manuel

    Plaintiff incorporates paragraphs 1 – 13 as if fully stated herein.

 15. Defendants Seely, Miller, and Manuel, and each of them, operated their

    respective tractor-trailer unit(s) and owed a duty to Plaintiff, Mr. Meason, and

    others, to drive safely and avoid injury thereto. Defendants operated their

    respective tractor-trailer unit(s) in such a manner that each breached the duty to

    Mr. Meason. As a result, Mr. Meason suffered damages.

 16. Specifically, Defendant Seely, while in the course of operating a tractor-trailer

    for hire, was negligent as follows:

    a. Seely was following too closely in violation of 47 O.S. 11-310;

    b. Seely was traveling too fast for conditions in violation of 47 O.S. 11-801; a

    c. Seely failed to devote full time and attention in violation of 47 O.S. 11-

        901(b); and,

    d. Seely was reckless in violation of 47 O.S. 11-901.

 17. Defendant Seely’s conduct violated state statutes and Mr. Meason was in the

    class of persons intended to be protected by such statutes, such that Seely’s

    conduct constitutes negligence per se.


                                                                                         4
Case 5:21-cv-00050-F Document 1 Filed 01/21/21 Page 5 of 8



18. Specifically, Defendant Miller, while in the course of operating a commercial

      vehicle for hire, was negligent as follows:

      e. Miller was following too closely in violation of 47 O.S. 11-310;

      f. Miller was traveling too fast for conditions in violation of 47 O.S. 11-801; a

      g. Miller failed to devote full time and attention in violation of 47 O.S. 11-

         901(b); and,

      h. Miller was reckless in violation of 47 O.S. 11-901.

19. Defendant Miller’s conduct violated state statutes and Mr. Meason was in the

      class of persons intended to be protected by such statutes, such that Miller’s

      conduct constitutes negligence per se.

20. Specifically, Defendant Manuel, while in the course of operating a commercial

      vehicle for hire, was negligent as follows:

      i. Manuel was following too closely in violation of 47 O.S. 11-310;

      j. Manuel was traveling too fast for conditions in violation of 47 O.S. 11-801; a

      k. Manuel failed to devote full time and attention in violation of 47 O.S. 11-

         901(b); and,

      l. Manuel was reckless in violation of 47 O.S. 11-901.

21. Defendant Manuel’s conduct violated state statutes and Mr. Meason was in the

      class of persons intended to be protected by such statutes, such that Manuel’s

      conduct constitutes negligence per se.

22. As a result of the acts and omissions of Defendants Seely, Miller, and Manuel,

      and each of them, Mr. Meason suffered damages and such damages are in an

      amount greater than $75,000.00.

23.


                                                                                          5
Case 5:21-cv-00050-F Document 1 Filed 01/21/21 Page 6 of 8



                        Vicarious Liability of Defendant AIM

24. Defendant AIM, as employer and principal of Seely, is vicariously liable for all

   acts and omissions of Seely.

                 Vicarious Liability of Defendant Metro Courier

25. Defendant Metro Couriers, as employer and principal of Defendants Miller and

   Manuel is vicariously liable for all acts and omissions of Miller and Manuel.

                           Negligence of Defendant AIM

26. Defendant AIM had a non-delegable duty to provide and place upon the

   roadway a safe tractor-trailer that met all requirements of applicable federal

   and/or state regulations and statutes and failed to do so.

27. Defendant AIM negligently entrusted the use of its tractor-trailer to Seely.

   Further, Defendant AIM was required to, and failed to, assure its equipment

   operated properly and was not defective.

28. Alternatively, Defendant AIM was negligent in the hiring, retention and/or

   training of Seely.

29. As a result of the acts and omissions of Defendant AIM, Mr. Meason suffered

   damages and such damages are in an amount greater than $75,000.00.

                 Negligence of Defendant Metro Courier

30. Defendant Metro Courier had a non-delegable duty to provide and place upon

   the roadway a safe truck that met all requirements of applicable federal and/or

   state regulations and statutes and failed to do so.

31. Defendant Metro Couriers negligently entrusted the use of its trucks to

   Defendants Miller and Manuel. Further, Defendant Metro Courier was required

   to, and failed to, assure its equipment operated properly and was not defective.


                                                                                       6
Case 5:21-cv-00050-F Document 1 Filed 01/21/21 Page 7 of 8



32. Alternatively, Defendant Metro Courier was negligent in the hiring, retention

   and/or training of Defendants Miller and Manuel.

33. As a result of the acts and omissions of Defendant Metro Courier, Mr. Meason

   suffered damages and such damages are in an amount greater than $75,000.00.

                          Damages and Exemplary Damages

   Plaintiff incorporates paragraphs 1 – 31 as if fully set forth herein.

34. Plaintiff was damaged by Defendants’ wrongful acts or omissions.

35. The actions of the Defendants, and each of them, were conducted in such a

   willful, wanton, and reckless manner against Plaintiff and the rights of others,

   that punitive and exemplary damages should be awarded against each of the

   named Defendants.

WHEREFORE, the Plaintiff, Michael Brent Meason, respectfully requests an Order

on behalf of himself certifying that Plaintiff should be awarded judgment in his

favor against Defendants, jointly and severally, for actual damages in an amount in

excess of $75,000.00; and for punitive damages in an amount to be determined by

judge and jury, for pre- and post-judgment interest; recoverable costs; and, any other

relief determined appropriate by the court.

JURY TRIAL DEMANDED/ATTORNEY LIEN CLAIMED


                                       Respectfully Submitted,



                                       s/Mariano Acuña

                                       Mariano Acuña, OBA #20023
                                       Kari D. Holder, OBA #33195
                                       Acuña Law Firm
                                       201 N.E. 13th Street
                                       Oklahoma City, OK 73104

                                                                                      7
Case 5:21-cv-00050-F Document 1 Filed 01/21/21 Page 8 of 8



                             P: (405) 225-0703
                             F: (405) 551-8749
                             mariano@acunalawfirm.com




                                                             8
